Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 2/16/2022.
Response to Amendment
2.	Claims 1, 8, 15 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-5, 7-12, 14-18, 20 are allowed.
5.	Regarding claim 1 Reavely, the closest art of record, teaches A computer-implemented method (abstract: system; figs 1, 2, 7, 8) comprising: 
receiving, by a computing device, audio data of an utterance (fig 2 input audio 11); 
generating, by the computing device [using a neural network], a word lattice that includes multiple candidate transcriptions of the utterance and that includes transcription confidence scores that each reflect a likelihood that a respective candidate transcription is a match for the utterance (fig 2 250 ASR,; col 6 l. 25-30 : ASR module may convert the audio data into text; ASR transcribes audio data into text data; col 6 l. 40-58 lattice; each potential textual interpretation of the spoken utterance (hypothesis) is associated with a confidence score); 
fig 3 additional data; col 18 l. 10-20: consider context); 
based on the context of the computing device: identifying, by the computing device, grammars that correspond to the multiple candidate transcriptions (fig 2; 3; 
col 7 l. 55-60: ASR results, N-best list including multiple hypothesis and scores…may be sent; col 8 l. 31-34;
col 8 l. 45-56: to correctly perform NLU processing, determine a domain of the utterance; col 9 l 4-10: each domain associated with a grammar); and
determining, by the computing device and for each of the multiple candidate transcriptions, grammar confidence scores that reflect a likelihood that a respective grammar is a match for a respective candidate transcription (col 8 l. 45-56: to correctly perform NLU processing, determine a domain of the utterance; col 9 l 4-10: each domain associated with a grammar; 
col 13 l. 40-57
[0.78] Video
[0.13] Books
[0.07] Music;
Col 17 l. 58-63; col 19 l.22-25: application domain selector, score); 
based on the transcription confidence scores and the grammar confidence scores, selecting, by the computing device and from among the candidate transcriptions, a candidate transcription (col 21 l. 46-47: highest scoring result passed to command processor for execution); and 
fig 2, 3; col 21 l. 46-47).

However, the closest art of record does not teach or make obvious all of the limitations of the amended claim, and the claim is therefore allowed.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAUN ROBERTS/Primary Examiner, Art Unit 2655